Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Zhuo Xu on 2/8/2022.

The application has been amended as follows: 

26. (Currently Amended) A communication method for realizing service continuity, the method being for a remote user equipment to reselect a communication link after a communication operation fails or to initially select a communication link, and comprising:
autonomously selecting, by the remote user equipment, a communication path communicating with the access network; and
communicating with the access network by the remote user equipment using the communication path,
wherein the communication path comprises at least one of:

communicating with the access network via a second interface, wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment;
wherein the autonomously selecting, by the remote user equipment, a communication path communicating with the access network means that the remote user equipment selects the first interface or the second interface based on a pre-configured rule to communicate with the access network; 
wherein the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message; and
wherein in a case that the communication path comprises communicating with the access network via the second interface, the method further comprises:
autonomously selecting or determining based on a second indication of the access network, by the remote user equipment, a communication technology used for communicating between the remote user equipment and the relay user equipment.



28. (Cancelled) 


29. (Currently Amended) The method according to claim [[28]] 26, wherein the communication technology comprises at least one of:
a 3GPP-based transmission technology; and
a non-3GPP-based transmission technology.


31. (Currently Amended) The method according to claim [[28]] 26, wherein the autonomously selecting or determining based on a second indication of the access network, by the remote user equipment, a communication technology used for communicating between the remote user equipment and the relay user equipment comprises at least one of:
transferring, by the remote user equipment, a 3GPP technology originally used by the second interface into a non-3GPP technology for transmission;
transferring, by the remote user equipment, a non-3GPP technology originally used by the second interface into a 3GPP technology for transmission;
transferring, by the remote user equipment, a 3GPP technology originally used by the second interface into another 3GPP technology for transmission; and
transferring, by the remote user equipment, a non-3GPP technology originally used by the second interface into another non-3GPP technology for transmission.


41. (Currently Amended) The method according to claim [[28]] 26, wherein the second indication is a system message or a specific instruction indicative of a communications technology, and wherein the specific instruction comprises at least one of: layer 1 signaling, layer 2 signaling, and layer 3 signaling.


44. (Currently Amended) A communication apparatus for realizing service continuity, the communication apparatus being for a remote user equipment to reselect a communication link after a communication operation fails or to initially select a communication link, being positioned in the remote user equipment, and comprising:
a processor; and 
a memory configured to store instructions executable by the processor; wherein the processor is configured to perform:
autonomously selecting, by the remote user equipment, a communication path communicating with the access network; and
communicating with the access network by the remote user equipment using the communication path,
wherein the communication path comprises at least one of:
communicating with the access network via a first interface, wherein the first interface is configured to directly connect the remote user equipment to the access network; and

wherein the autonomously selecting, by the remote user equipment, a communication path communicating with the access network means that the remote user equipment selects the first interface or the second interface based on a pre-configured rule to communicate with the access network; 
wherein the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message; and
wherein in a case that the communication path comprises communicating with the access network via the second interface, the processor is further configured to perform:
autonomously selecting or determining based on a second indication of the access network, by the remote user equipment, a communication technology used for communicating between the remote user equipment and the relay user equipment.


45. (Currently Amended) A non-transitory computer-readable storage medium storing a computer-executable instruction, wherein the computer-executable instruction is configured to execute a communication method for realizing service continuity, the method being for a remote user equipment to 
autonomously selecting, by the remote user equipment, a communication path communicating with the access network; and
communicating with the access network by the remote user equipment using the communication path,
wherein the communication path comprises at least one of:
communicating with the access network via a first interface, wherein the first interface is configured to directly connect the remote user equipment to the access network; and
communicating with the access network via a second interface, wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment;
wherein the autonomously selecting, by the remote user equipment, a communication path communicating with the access network means that the remote user equipment selects the first interface or the second interface based on a pre-configured rule to communicate with the access network; 
wherein the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message;
wherein in a case that the communication path comprises communicating with the access network via the second interface, the method further comprises:
autonomously selecting or determining based on a second indication of the access network, by the remote user equipment, a communication technology used for communicating between the remote user equipment and the relay user equipment.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “the communication path comprises at least one of: communicating with the access network via a first interface, wherein the first interface is configured to directly connect the remote user equipment to the access network; and communicating with the access network via a second interface, wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment; wherein the autonomously selecting, by the remote user equipment, a communication path communicating with the access network means that the remote user equipment selects the first interface or the second interface based on a pre-configured rule to communicate with the access network; wherein the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message; and wherein in a case that the communication path comprises communicating with the access network via the second interface, the method further comprises: autonomously selecting or determining based on a second indication of the access network, by the remote user equipment, a communication technology 


The closest prior art to Feng (Pub. No.: US 20190037463 A1) teaches wherein the communication path comprises at least one of: communicating with the access network via a first interface (cellular link, Para. 303), wherein the first interface is configured to directly connect the remote user equipment to the access network (communication unit 123 may specifically be configured to perform communication with the base station through the cellular link, Para. 303, FIG. 11).  
Feng teaches to connect the remote user equipment to the access network via a relay user equipment (communication unit 123 is configured to perform communication with the base station by virtue of radio resources through the first relay node, Para. 290, FIG. 11).  
Feng fails to teach “communicating with the access network via a second interface, wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment; wherein the autonomously selecting, by the remote user equipment, a communication path communicating with the access network means that the remote user equipment selects the first interface or the second interface based on a pre-configured rule to communicate with the access network; wherein the pre-configured rule is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message; and wherein in a case that the 


The closest prior art to Koskinen et al. (Pub. No.: US 20160044586 A1) teaches, wherein the autonomously selecting, by the remote user equipment (At 308, user equipment 114 may enter the coverage area for cell 112B having SSID X, and evaluate rules, Para. 37, FIGS. 1, 3), a communication path communicating with the access network means that the remote user equipment selects the first interface(At 310-312, user equipment 114 may connect to a wireless local area network, such as cell 112B having SSID X, Para. 3 8, FIGS. 1, 3) or the second interface (At 302, the user equipment 114 may be camped on a cellular cell, such as a cell 112A served by a cellular base station 110A, Para. 34, FIGS. 1, 3) based on a pre-configured rule to communicate with the access network (the user equipment 114 may be configured to adhere to the rule provided at 306, Para. 37, FIGS. 1, 3).  
Koskinen teaches, wherein the pre-configured rule (information representative of a rule, Para. 36, FIG. 3) is stored in a universal integrated circuit card (UICC) or a mobility equipment (ME) of the remote user equipment, or is received from the access network via a system broadcast message (At 306, user equipment 114 may receive (via a broadcast) from the radio access network including base station 110A information representative of a rule, Para. 36, FIG. 3).  
Koskinen fails to teach “the communication path comprises at least one of: communicating with the access network via a first interface, wherein the first interface is configured to directly connect the remote user equipment to the access network; and communicating with the access network via a second interface, wherein the second interface is configured to connect the remote user equipment to the access network via a relay user equipment”, “and wherein in a case that the communication path comprises communicating with the access network via the second interface, the method further comprises: autonomously selecting or determining based on a second indication of the access network, by the remote user equipment, a communication technology used for communicating between the remote user equipment and the relay user equipment”, among other limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 26, 29-36, 38-39 and 41-45 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Joshua Smith  
/J.S./  
2-14-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477